Citation Nr: 0701354	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  00-13 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by fatigue, as due to an undiagnosed illness as a 
result of service in the Southwest Asia theater during the 
Persian Gulf War.

2.  Entitlement to service connection for headaches, as due 
to an undiagnosed illness as a result of service in the 
Southwest Asia theater during the Persian Gulf War.

3.  Entitlement to service connection for a disability 
manifested by joint pain, as due to an undiagnosed illness as 
a result of service in the Southwest Asia theater during the 
Persian Gulf War.

4.  Entitlement to service connection for a disability 
manifested by muscle pain, as due to an undiagnosed illness 
as a result of service in the Southwest Asia theater during 
the Persian Gulf War.

5.  Entitlement to service connection for a disability 
manifested by night sweats, as due to an undiagnosed illness 
as a result of service in the Southwest Asia theater during 
the Persian Gulf War.

6.  Entitlement to service connection for a disability 
manifested by memory loss, as due to an undiagnosed illness 
as a result of service in the Southwest Asia theater during 
the Persian Gulf War.

7.  Entitlement to service connection for a disability 
manifested by an inability to concentrate, as due to an 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War.

8.  Entitlement to service connection for a disability 
manifested by mental and emotional changes, as due to an 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War.


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1995, with a period of service in the Persian Gulf from 
August 1990 to March 1991.

This claim is on appeal from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in May 2001, September 
2003, and April 2006 for further development and is now ready 
for disposition.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

2.  The evidence does not relate fatigue with an undiagnosed 
illness as a result of service in the Southwest Asia theater 
during the Persian Gulf War, or otherwise associate it with 
military service. 

3.  Fatigue has been associated with nonservice-connected 
sleep apnea.

4.  The evidence does not relate headaches with an 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War, or otherwise 
associate it with military service. 

5.  The veteran has been diagnosed with tension headaches.

6.  The veteran is service-connected for right ankle injury 
residuals, left shoulder bursitis, degenerative joint disease 
of the cervical spine, and left knee strain.

7.  The evidence does not relate joint pain with an 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War, or otherwise 
associate it with military service.

8.  The veteran is service-connected for lumbosacral strain.

9.  The evidence does not relate muscle pain with an 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War, or otherwise 
associate it with military service. 

10.  The evidence does not relate night sweats with an 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War, or otherwise 
associate it with military service. 

11.  The evidence does not relate memory loss with an 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War, or otherwise 
associate it with military service. 

12.  The evidence does not relate an inability to concentrate 
with an undiagnosed illness as a result of service in the 
Southwest Asia theater during the Persian Gulf War, or 
otherwise associate it with military service. 

13.  The evidence does not relate mental and emotional 
changes with an undiagnosed illness as a result of service in 
the Southwest Asia theater during the Persian Gulf War, or 
otherwise associate them with military service. 


CONCLUSIONS OF LAW

1.  A disability manifested by fatigue was not incurred in or 
aggravated by service, nor is it shown to be due to 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War.  38 U.S.C.A. 
§§ 1110, 1131, 1117, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2006).

2.  Headaches, diagnosed as tension headaches, were not 
incurred in or aggravated by service, nor are they shown to 
be due to undiagnosed illness as a result of service in the 
Southwest Asia theater during the Persian Gulf War.  
38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2006).

3.  A disability manifested by joint pain was not incurred in 
or aggravated by service, nor is it shown to be due to 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War.  38 U.S.C.A. 
§§ 1110, 1131, 1117, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2006).

4.  A disability manifested by muscle pain was not incurred 
in or aggravated by service, nor is it shown to be due to 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War.  38 U.S.C.A. 
§§ 1110, 1131, 1117, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2006).

5.  A disability manifested by night sweats was not incurred 
in or aggravated by service, nor is it shown to be due to 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War.  38 U.S.C.A. 
§§ 1110, 1131, 1117, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2006).

6.  A disability manifested by memory loss was not incurred 
in or aggravated by service, nor is it shown to be due to 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War.  38 U.S.C.A. 
§§ 1110, 1131, 1117, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2006).

7.  A disability manifested by an inability to concentrate 
was not incurred in or aggravated by service, nor is it shown 
to be due to undiagnosed illness as a result of service in 
the Southwest Asia theater during the Persian Gulf War.  
38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2006).

8.  A disability manifested by mental and emotional changes 
was not incurred in or aggravated by service, nor is it shown 
to be due to undiagnosed illness as a result of service in 
the Southwest Asia theater during the Persian Gulf War.  
38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more, following such 
service.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more; 
and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  The Board notes that the statutory 
delimiting date is different than the regulatory date.

To qualify for compensation under these provisions, "Persian 
Gulf veteran" is defined as "a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  The "Southwest 
Asia theater of operations" includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations. 38 
C.F.R. § 3.117(d)(1) and (2) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that there has been no assertion 
that fatigue, headaches, joint pain, muscle pain, night 
sweats, memory loss, an inability to concentrate, or mental 
and emotional changes are directly related to combat service.  
Therefore, the provisions of 38 U.S.C.A. § 1154 (West 2002) 
are not applicable.  

In essence, the veteran maintains that his complaints of 
fatigue, headache, joint pain, muscle pain, night sweats, 
memory loss, an inability to concentrate, and mental and 
emotional changes are related to his service in the Persian 
Gulf.  He contends that he was exposed to fuel additives, to 
include anti-static additive, inhibitor and glycol, plus "P-
tab" (pyridostigmine tablets) consumption (service 
connection already denied), numerous injections and cryogenic 
vapor exposure have contributed to the decline in his health.

Claims as Undiagnosed Illnesses

After a review of the claims file, the Board finds that the 
evidence does not support the claims based on an undiagnosed 
illness.  In a June 2006 VA examination, undertaken 
specifically to address the issues of undiagnosed illness, 
the veterans complaints were attributed to known diagnoses.  

Specifically, the veteran's claim of fatigue was found to be 
related to a diagnosis of sleep apnea.  His claim of 
headaches was attributed to a diagnosis of tension headaches.  
His complaints associated with joint and muscle pain were 
associated with a variety of diagnoses including bilateral 
elbow tendonitis, bilateral wrist tendonitis, bilateral knee 
mild chondromalacia (left knee service-connected), bilateral 
ankle osteoarthritis (right ankle service-connected), right 
hip mild osteoarthritis, left hip mild bursitis, low back 
osteoarthritis (service-connected), cervical spine mild 
osteoarthritis (service-connected), bilateral shoulder 
bursitis (left shoulder service-connected).  

Accordingly, there is no basis for his claims that fatigue, 
headaches, joint pain, and muscle pain are due to an 
undiagnosed illness occasioned by service in the Persian 
Gulf.  In other words, the relevant medical evidence 
establishes that the veteran does not have undiagnosed 
illnesses manifested by fatigue, headaches, joint pain, and 
muscle pain.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  To the 
extent that these claimed disorders have been diagnosed, the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are 
not applicable.

Next, to the extent that the veteran claims memory loss, an 
inability to concentrate, and mental and emotional changes 
due to service in the Persian Gulf, the evidence does not 
show objective indications of a chronic psychiatric 
disability.  Specifically, in a May 2006 VA examination, 
undertaken to address this issue, the examiner outlined the 
veteran's pre-military, family, school, military, and post-
military history, reviewed the significant non-psychiatric 
illnesses, discussed the veteran's occupational history, and 
conducted a mental status examination.  After a thorough 
review of the claims file and an interview with the veteran, 
the examiner found no Axis I diagnosis.  Axis IV stressors 
were identified as physical health status, chronic sleep 
disturbance, occasional job stress, and frustration over VA 
claims process.  The Global Assessment of Functioning was 
reported as 70.

Psychological testing was not deemed necessary, although 
memory was found to be mildly impaired.  However, the 
examiner found that there was no effect on occupational or 
social functioning due to a mental disorder and concluded 
that "mental disorder symptoms are not severe enough to 
interfere with occupational and social functioning."  Given 
that there is no psychiatric disorder shown, it cannot be 
said that the veteran's complaints of memory loss, an 
inability to concentrate, or mental and emotional changes are 
manifested to a compensable degree.

Direct Service Connection

The veteran was deployed to the Persian Gulf from August 1990 
to March 1991.  In the months prior to deployment, he 
complained of neck pain, left shoulder pain, heart 
palpations, and knee pain.  In October 1990, during 
deployment, he reported a chemical spill to the hands but 
there was "no detectable physical damage from chemical hand 
exposure."  It also appears that the veteran reported non-
cardiac chest pain and underwent a treadmill stress test.

There are no other medical records from his period of 
deployment.  The next medical notation is dated in April 
1991, after his return from the Persian Gulf, and is on the 
same page as the deployment record, suggesting that there 
were no other medical notations made in the intervening time 
frame.  The April 1991 record is an Occupational Physical 
Examination that mentioned only a numbness in his extremity.  

After his return from the Persian Gulf, the veteran 
complained of possible hernia, numbness in the index and 3rd 
fingers of both hands, prostatitis (May 1991), small furuncle 
on the right upper back (August 1991), chest pain (May 1993), 
left shoulder rash (December 1993), viral infection (February 
1994), right shoulder pain (July 1994), sinusitis (September 
1994).

In July 1992, he sought treatment for anxiety, uneasiness, an 
inability to sleep well since an earthquake.  He was 
"educated . . . re panic attacks vs. startled REM episodes" 
and was told to return if symptoms persisted.  There were no 
further complaints related to anxiety.

In November 1992, he denied skin irritations, recurrent 
headaches, tingling or numbness of his hands or feet.  
However, in an apparent subsequent undated health record, he 
reported skin irritation and tingling and numbness in his 
hands and feet due to a reaction to fuel additives while in 
Saudi Arabia.  He again denied headaches at that time.  In 
December 1993, he attributed depigmented areas on his 
shoulders to a reaction to fuel while in the Persian Gulf.  

In July 1994, the flight surgeon reported that the veteran 
was in good health and was having no chronic side effects 
from pyridostigmine tablets.  A September 1994 retirement 
examination showed a completely normal clinical evaluations 
of all the veteran's systems.  He self-reported swollen or 
painful joints and hearing loss. 

In March 1995, the veteran underwent a Comprehensive Clinical 
Evaluation Program (CCEP) examination related to various 
complaints, including recurrent joint pain, arthralgias in 
the ankles, elbows, shoulders, and lower back, all of which 
he attributed to fuel spill exposure in October 1990.  He 
further complained of decreased grip strength, occasional 
calf weakness, intermittent disequilibrium, short-term recall 
and concentration, increased frustration, fatigue, night 
sweats, and right shoulder and chest rash.  

A physical examination reflected normal evaluations of the 
veteran's head, ENT, neck, lungs, abdomen, genitourinary, 
rectal, and neurologic systems.  A March 1995 neurological 
consultation, undertaken to assess his complaints of 
equilibrium problems, joint pain, muscle weakness, memory 
problems, and decreased grip strength, was normal.  A March 
1995 infection disease consultation, undertaken to assess 
night sweats and upper torso rashes, showed no active 
infectious process.

As noted above, the veteran is already service-connected for 
left knee, right ankle, low back, cervical spine, and left 
shoulder disabilities.  To the extent he claims service-
connection for right knee, left ankle, bilateral hips, and 
right shoulder, service medical records are negative for 
complaints related to those joints or muscle groups.  
Therefore, service medical records do not show chronic 
disabilities related to the right knee, left ankle, bilateral 
hips, and right shoulder.  

Next, the veteran has been diagnosed with sleep apnea and 
tensions headaches.  The Board notes that he complained of 
shortness of breath when lying down in February 1981 while on 
active duty.  It was noted that he slept on one pillow and 
had one or two episodes of palpitations.  In November 1983, 
pulmonary function testing was reported as FEV1 at 106 
percent, FVC at 102 percent, and FEV/FVC at 86 percent.  
There was no diagnosis of sleep apnea noted.

In addition, in February 1981, the veteran reported a history 
of intermittent frontal headaches since May 1980.  The 
examination was normal and the clinical assessment was 
chronic generalized malaise.  In June 1981, he complained of 
headaches but the assessment was deferred.  Clearly, he 
complained of headaches during service; however, chronic 
pathology to account for his headaches has never been 
identified.  See Sanchez-Benitez v. West, 259 F.3d 1356 (Fed. 
Cir. 2001).  In this case, there is head pain (headache) 
without underlying disease or injury.  Furthermore, the 
record establishes that his headaches predated Persian Gulf 
service, establishing that his headaches are unrelated to a 
Persian Gulf illness.  See 38 U.S.C.A. § 1117 (compensation 
paid to Persian Gulf veteran with indications of chronic 
disability that became manifested during active duty in the 
Southwest Asia theater or thereafter).

Next, although in March 1995 the veteran complained of 
fatigue, headaches, night sweats, memory loss, concentration, 
and mental and emotional problems since essentially a fuel 
spill exposure in October 1990, service medical records 
reflect, except as identified above, that the veteran never 
reported such symptomatology associated with a chemical spill 
during service, even though he had over five additional years 
of active service after such symptomatology supposedly began.  

The Board also points out that, to the extent the veteran 
attributes his various medical complaints to the October 1990 
fuel spill, the evidence contemporaneous with the fuel 
exposure related that only his hands were exposed and caused 
no injury to the hands, or any where else, at the time.  

Next, while the veteran is competent to report his symptoms, 
Layno v. Brown, 6 Vet. App. 465, 469 (1994), he is not a 
medical professional and he is not competent to make a 
diagnosis that requires medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge).  Far more probative is the post-service 
examinations and medical records reflecting no diagnosis of 
chronic fatigue syndrome (May 1998 VA examination), no report 
of headaches or night sweats until October 2000 (5 years 
after discharge), and no current psychiatric diagnosis.  

In addition, despite the veteran's reports that his various 
medical problems started during military service, none of his 
treating or examining physicians have associated his 
disorders with military service (with the exception of his 
already service-connected disabilities), except by history.  
Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence, and a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995). 

The Board finds that the normal service medical records and 
absence of treatment for a length of time are more reliable 
than his more recent assertions in support of a claim for 
monetary benefits.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (absence of medical complaints for condition 
can be considered as a factor in resolving claim).  As there 
is no objective evidence of service origin or competent 
opinion that has linked these disorder to military service, 
the Board denies the claims for service connection for 
fatigue, headaches, joint pain, muscle pain, night sweats, 
memory loss, inability to concentrate, and mental and 
emotional changes on a direct basis.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in July 1996, September 2001, and May 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
VCAA notices provided to the veteran were not given prior to 
the first AOJ adjudication of the claims, the notices were 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claims.  He 
was further provided with an undiagnosed illness due process 
letter in July 1996.  There is no allegation that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102.  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  Further, the Board has remanded the 
issues twice for additional records.

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in March 1998, May 
2006, and June 2006.  The available medical evidence is 
sufficient for adequate determinations.  

In addition to the veteran receiving notification of what 
type of information and evidence he needed to substantiate 
his claim for service connection, he was provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date by correspondence dated in May 2006, 
in addition to outlined in a July 2006 Supplemental Statement 
of the Case.  However, any questions as to the appropriate 
disability rating or effective date to be assigned are moot 
as the claim has been denied.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.  


ORDER

Entitlement to service connection for a disability manifested 
by fatigue is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for a disability manifested 
by joint pain is denied.

Entitlement to service connection for a disability manifested 
by muscle pain is denied.

Entitlement to service connection for a disability manifested 
by night sweats is denied.

Entitlement to service connection for a disability manifested 
by memory loss is denied.

Entitlement to service connection for a disability manifested 
by an inability to concentrate is denied.

Entitlement to service connection for a disability manifested 
by mental and emotional changes is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


